Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/09/2021 has been entered. 
Response to Amendment
Claims 1-20 are pending, claims 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, and claims 1-17 are examining below. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 8, 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nischan (US 2633197).
Regarding claim 1, Nischan shows an apparatus (Figures 1-2) for creating holes in a workpiece (Figure 2), the apparatus comprising: 
a knockout punch tool (10, Figure 1) including a movable piston (20, Figure 2); and
a draw stud assembly (38, 31, 34, 28), wherein the draw stud assembly includes:
a connector (31) attachable to the movable piston (Figure 2), 
a draw stud (34) including a first end (34a) and a second end (near to the threaded end 28, Figure 2),
a cutter (35) coupled to the first end of the draw stud such that the second end of the draw stud is configured to be insertable through a pre-formed hole in the workpiece (as seen in figure 2, the screwed shaft 34 threaded into the sleeve 31 connecting to the piston 20, such that the second end of the draw stud is configured to be removale and insertable through the pre-formed hole in the workpiece), and 
a connect mechanism (the threaded end of the screwed shaft 34 and the inner thread of the sleeve 31 for receiving the threaded end of the screwed shaft 34) including mating first and second thread segments on the connector and the draw stud, respectively (a first thread segment or the threaded end of the screwed shaft 34  and a second thread segment or the inner thread of the sleeve 31);
wherein the connector and the draw stud are capable of being movable between a first relative orientation where the mating first and second thread segments are misaligned to permit axial movement between the connector and the draw stud (prior threading the screwed shaft 34 into the sleeve 31, the threads are possibly misaligned and then the screw is adjusted or rotated or “to permit axial movement” into the inner  thread of the sleeve 31), and a second relative orientation where the mating first and second thread segments are aligned and engaged to inhibit axial movement between the connector and the draw stud (when both thread segments are fully aligned and engaged, the screwed shaft 34 is fully screwed into the sleeve 31 until no further axial movement or “inhibit axial movement”. Moreover, without rotation of screw, the connector and the draw stud inhibit axial movement). 
Regarding claim 2, Nischan shows that the connector includes a recess (the sleeve 31 has two threaded sections, one is for receiving the screwed shaft 34 and other is for receiving the threaded end 28 of the piston, Figure 2), and wherein the recess enables the connector to be attachable to the movable piston (Figure 2).
Regarding claim 8, Nischan shows that the draw stud defines a longitudinal axis (Figure 2), and wherein the connector and the draw stud are relatively rotatable about the longitudinal axis between the first relative orientation and the second relative orientation (since the screwed shaft 34 is screwed into the sleeve 31 about the longitudinal axis between the misalignment orientation and the alignment orientation. See the “misalignment and alignment” discussion in claim 1 above).
Regarding claim 16, Nischan shows that the connector includes a cylindrical body (Figure 4 shows the sleeve 31 being cylindered), and wherein the first thread segment is defined within a cylindrical bore in the cylindrical body (Figure 2).
Regarding claim 17, Nischan shows that the connector includes a ball-shaped portion extending from an end of the cylindrical body opposite the cylindrical bore (since claim is required a ball-shaped PORTION, Figures 2 and 4, every corner or portion of the sleeve is tapered or rounded or a ball-shaped PORTION).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Nischan in view of Kato (US 6685411).
Regarding claim 3, Nischan shows all of the limitations as stated in claim 1 above except a control thread segment as set forth in claim 3.
Kato shows a stud screw (bolt 101, Figures 1-2) including a thread segment (103D) and a control thread including a thickness of the control thread that is greater than the pitch between the individual threads (a guide boss 104, Figure 2), wherein the control thread segment inhibits the connector and the draw stud from being moved from misalignment to alignment positions (as this limitation is written, it does not provide how the control thread segment is aligned or misaligned with other threads of the connector, therefore, Kato’s Figures 1-5, when the control thread is just on the threaded opening 105A before it is screwed therein, it is possibly performed from misalignment to alignment positions or from alignment to misalignment positions. Regarding “inhibits the connector and the draw stud from being moved from the first relative orientation to the second relative orientation” without providing any guide, therefore, the screw shaft can’t move or “inhibits to move” into the threaded opening if it is not adjusted to a right position and turned).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the stud bolt of Nischan to have a control thread that has a thickness greater than the pitch between the individual threads, as taught by Kato, in order to help correcting a bolt to be obliquely screwed into a thread hole (screw opening) (Co. 2, lines 1-23 of Kato).
Regarding claim 4, the modified device of Nischan shows that the control thread segment is located on the draw stud axially adjacent the second thread segment (Figure 4 of Kato, the threaded section 104A is next to thread section 103D).
Regarding claim 5, the modified device of Nischan shows a thickness of the control thread segment is greater than a pitch between individual threads in the first thread segment (Figure 4 of Kato, the threaded section 104A is next to thread section 105C).
Regarding claim 6, the modified device of Nischan shows that the control thread segment is on the second end (since the second threaded end of the screwed shaft 34 is modified, therefore, the control thread segment is on the second end).
Regarding claim 7, the modified device of Nischan shows that the control thread segment is adjacent the second thread segment (see the discussion in claim 6 above).
Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Nischan in view of Fitzpatrick (US 1315107).
Regarding claim 9, Nischan shows all of the limitations as stated in claims 1 and 8 above except a stop member that is coupled to the draw stud and engageable with an unthreaded portion on the connector to limit an extent to which the connector is rotatable relative to the draw stud in a first direction, and a notch adjacent the unthreaded portion into which the stop member is receivable to limit an extent to which the connector is rotatable relative to the draw stud in a second direction opposite the first direction.
Fitzpatrick shows a bolt system (Figures 1-5) including a bolt (1), a connector (nut 3), a stop member (a pin 8 for stopping rotation the bolt relative to the nut) that is coupled to the connector and engageable with an unthreaded portion on the bolt (a conical end portion of a socket (2) for receiving the pin 8, Figure 1, the conical end portion does not have any thread portion) to limit an extent to which the connector is rotatable relative to the bolt in a first direction (for an example a counter clockwise), and 
a notch (the socket 2 of the bolt for receiving the pin 8, Figure 1) adjacent the unthreaded portion into (Figure 1, the conical end portion of the socket has no thread) which the stop member is receivable to limit an extent to which the connector is rotatable relative to the draw stud in a second direction opposite the first direction (for an example a clockwise).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the draw stud of Nischan to have a notch and a stop member, as taught by Fitzpatrick, in order to be securely locked a bolt (the draw stud) to a connector (a nut) while the bolt loose (Col.1, lines 10-30 of Fitzpatrick).
Regarding claim 10, the modified device of Nischan shows that the stop member is coupled to the connector and adjacent the first thread segment (Figure 1 of Fitzpatrick), and wherein the notch and the unthreaded portion are defined on the draw stud (Figure 1 of Fitzpatrick, the socket and the conical end portion are on the bolt).
Regarding claim 11, the modified device of Nischan shows that the draw stud includes a first end (a bolt head) and a second end (a screw shaft) opposite the first end, and wherein the notch is defined in the second end of the draw stud (Figure 1 of Fitzpatrick).
Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Nischan in view of Andrews (US 3842877).
Regarding claim 12, Nischan shows all of the limitations as stated in claim 1 above except third and fourth thread segments on the connector and the draw stud, respectively.
Andrews shows a quick fastening screw device (Figures 1-5) including three thread segments on each of a screw (11’, Figure 3 below and Examiner labels 1-6) and a connector member (member 19).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the draw stud (screw or bolt) and the connector of Nischan to have three thread segments on each of a bolt and a connector, as taught by Andrews, in order to allow the draw stud (bolt) to be quickly attached to or removed from the connector.

    PNG
    media_image1.png
    422
    468
    media_image1.png
    Greyscale

In doing so, the connector and the draw stud are movable between a first relative orientation where the mating first and second thread segments are misaligned to permit axial movement between the connector and the draw stud (the bolt is inserted into the connector bore and the threads are misalignment of Andrews), and a second relative orientation where the mating first and second thread segments are aligned and engaged to inhibit axial movement between the connector and the draw stud (when the bolt is fully screwed in the mount part or the connector).
Regarding claim 13, the modified device of Nischan shows that the connector defines a longitudinal axis (an axis of the center bore 18’, Figure 3 of Andrews above), and wherein the first and third thread segments on the connector are in facing relationship on opposite sides of the longitudinal axis (Figure 3 of Andrews above).
Regarding claim 14, the modified device of Nischan shows that the connect mechanism further includes fifth and sixth thread segments on the connector and the draw stud, respectively (Figure 3 of Andrews above), wherein the first, third, and fifth thread segments are equally spaced around the longitudinal axis of the connector, and wherein the second, fourth, and sixth thread segments are equally spaced around a longitudinal axis on the draw stud (Figure 3 of Andrews above).
Regarding claim 15, the modified device of Nischan shows that the connect mechanism further includes first and second unthreaded portions of the connector and the draw stud, respectively (Figures 3 of Andrews above, the unthreaded portions are between the thread segments 16’, 22’), wherein the first thread segment is in facing relationship with the second unthreaded portion of the draw stud when in the first relative orientation, and wherein the second thread segment is in facing relationship with the first unthreaded portion of the connector when in the first relative orientation (Figure 3 of Andrews above).
Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on any teaching or matter specifically challenged in the argument. Applicant has amended claims that have been overcome the previous rejections. Therefore, new ground rejections have made with a new art, Nischan. See the rejections above.
However, if Applicant believes that the claimed invention’s apparatus different from the prior art’s apparatus or needs to discuss the rejections above or suggestion amendments that can be overcome the current rejections, Applicant should feel free to call the Examiner to schedule an interview.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAT CHIEU Q DO whose telephone number is (571)270-1522.  The examiner can normally be reached on 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANDREA WELLINGTON can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NHAT CHIEU Q DO/Examiner, Art Unit 3724                                                                                                                                                                                             1/10/2022